UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:July 31, 2011 o TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-52055 RED METAL RESOURCES LTD. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-2138504 (I.R.S. Employer Identification No.) 195 Park Avenue, Thunder Bay Ontario, Canada P7B 1B9 (Address of principal executive offices) (Zip Code) (807) 345-7384 (Issuer’s telephone number) Indicate by check markwhether theregistrant (1)hasfiled all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of September 14, 2011 the number of shares of the registrant’s common stock outstanding was 16,939,634. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION 1 ITEM 1.Financial Statements 1 CONSOLIDATED BALANCE SHEETS 1 CONSOLIDATED STATEMENTS OF OPERATIONS 2 CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY 3 CONSOLIDATED STATEMENTS OF CASH FLOWS 4 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3.Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4.Controls and Procedures. 21 PART II—OTHER INFORMATION 21 ITEM 1.Legal Proceedings 21 ITEM 1A.Risk
